                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JENNY COCHRANE, dba LAW OFFICE OF                  CASE NO. C19-1253-JCC
      JENNY COCHRANE
10
                                                         MINUTE ORDER
11                           Plaintiff,
                 v.
12
      AMERICAN GUARANTEE & LIABILITY
13    INSURANCE COMPANY,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to reschedule the
19   status conference in this matter (Dkt. No. 11). Having thoroughly reviewed the parties’
20   stipulation and the relevant record, the Court hereby GRANTS the motion. The Court hereby
21   VACATES the status conference currently set for November 26, 2019 and SETS the status
22   conference for November 5, 2019 at 9:00 a.m.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C19-1253-JCC
     PAGE - 1
 1        DATED this 21st day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1253-JCC
     PAGE - 2
